DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12, 13, 19-21, 23, 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk et al., US 2015/0139175 (Ratasuk).
Ratasuk discloses wireless communication scheduling on shared spectra.
Regarding claims 1 and 23, Ratasuk teaches an apparatus and a method implemented at
a base station, comprising: generating a plurality of candidate uplink grants that indicate
different frequency resources in an unlicensed spectrum scheduled for uplink transmission of a
terminal device, wherein each of the plurality of candidate uplink grants indicates a
corresponding frequency resource (The eNB can schedule multiple grants simultaneously for a
UE in order to increase the likelihood of a free channel. In some exemplary embodiments, this
is performed (only) if scheduling for a license exempt band and/or if the eNB considers it

different times. If the transmission at the first time is not successful, there could be a schedule
(e.g., pre-established) for the next attempt (e.g., the next frequency and/or time that should be
tried). [0087] and [0088]; also, see [0115] and [0116] where it is explained that the first grant is
on a first license exempt band and the second grant is on a second license exempt band, and
that the at least one license exempt band comprises one or more unlicensed bands); transmitting the plurality of candidate uplink grants to the terminal device simultaneously (the eNB can schedule multiple grants simultaneously for a UE, [0087]); and indicating, to the terminal device, a multi-grant selection scheme, which provides a policy for selecting an appropriate uplink grant from the plurality of candidate uplink grants (the UE selects an allocation based on instructions or preferences received from the eNB (e.g., operator preference). [0100]). Thus, according to the teaching at [0100], it is clear that eNB indicates to
the terminal device a multigrant selection scheme since it is taught that the UE selects an
allocation based on instructions or preferences received from the eNB. Ratasuk, however, does
not specifically state that the policy for selection indicated by the eNB (base station) is based on
one or more of: a total payload size of each of the plurality of candidate uplink grants, a sensed
channel power of each of the frequency resources, a transmit power of the terminal device, buffered data of the terminal device, and a channel index of each of the frequency resources. However, Ratasuk teaches that UE’s selection procedure may account for one or more of MCS, CQI, SINR, BLER, path loss, detection of interfering signals and/or interference. MCS, CQI, SINR, BLER, path loss, detection of interfering signals and/or interference are all indicators of radio quality of the channels, and are related to the transmit power of the terminal device. Thus, 
Regarding claims 13 and 35, Ratasuk teaches an apparatus and a method implemented
at a terminal device, and Ratasuk is applied in the same manner as applied above, with the
opposite perspective (from the viewpoint of a terminal).
Regarding claims 8 and 20, Ratasuk teaches that each of the frequency resources is
represented by a channel (If a UE is allowed to use multiple grants, in case of multiple grants on
different carriers, the UE senses the carriers and selects all of the available channels
for transmission subject to data availability. Channel preference can be similarly determined as

available subframes subject to data availability. [0107]; Thus, it is clear that Ratasuk uses the
term "carrier" (frequency resource) in close relation to "channel").
Regarding claim 9, it is inherent that Ratasuk monitors the uplink transmission based on
the plurality of candidate uplink grants. Ratasuk teaches, at [0080], that even when the channel
is reserved by the eNB, it is possible that uplink transmissions will interfere with nearby systems
due to nodes that cannot hear the RTS/CTS transmission from the eNB (i.e., so-called "hidden
nodes," as noted above). Ratasuk further teaches, at [0091], that an eNB assigning a UE
multiple uplink grants on different frequencies. In this example, the UE has sensed (e.g.,
determined via listen before talk and/or RTS/CTS) that SCC1 is available while SCC2 and SCC3
are not (e.g., "busy"). Thus, the UE uses SCC1 for uplink transmission. These teaching imply that
eNB listens for uplink transmissions.
Regarding claims 7, 10, 12, 19 and 21, Ratasuk fails to specifically teach that the
frequency resources are partly overlapped; sending, to the terminal device, an indication of
enabling or disabling scheduling of the plurality of candidate uplink grants for the uplink
transmission; and that one of the frequency resources is scheduled for different
terminal devices, and different transmission timings are set for the uplink transmissions of the
different terminal devices on the one of the frequency resources. However, these limitations
are each well known in the field of the invention and can readily be employed in realizing a
network. Therefore, it would have been obvious for one of ordinary skill in the art at the time of
the invention to implement the scheduling method of Ratasuk by utilizing the specifics recited
in the claim limitations because these are well known in wireless communication technique.

from the plurality of candidate uplink grants is further based on a radio quality of each of the
frequency resources (MCS, CQI, SINR, BLER, path loss, detection of interfering signals and/or interference, [0100]). 

Claims 3-6, 15, 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk as applied to claims above, and further in view of Malladi et al., US 2014/0362780 (Malladi).
Regarding claims 3 and 15, Ratasuk fails to specifically teach that the multi-grant selection scheme is indicated in radio resource control signaling. However, Ratasuk teaches that the UE selects an allocation based on instructions or preferences received from the eNB (e.g., operator preference) ([0100]). Ratasuk also teaches that eNB hosts RRC functions ([0007]). Based on these teachings, it would have been obvious for one ordinary skill in the art at the time of the invention to use the RRC function at the eNB to send the instructions or preferences to the UE to indicate the selection scheme. In addition, Malladi teaches eNB sending a plurality of grants to UEs ([0114], [0116] and [0117]). Malladi specifically teaches utilizing RRC to indicate grant parameters used in selection process ([0116]). Thus, in addition to the obviousness reasoning above, Malladi further provides the reason why the usage of RRC for indicating multi-grant selection scheme is obvious.
Regarding claims 4 and 26, Ratasuk fails to specifically teach that each of the plurality of candidate uplink grants is assigned with a priority. However, Malladi teaches that the uplink grant may include a prioritized sequence of uplink grants, in which each uplink grant in the 
Regarding claim 5, Malladi further teaches that each of the plurality of candidate uplink grants comprises a priority indicator indicating the priority ([0114]-[0117]).
Regarding claim 6, the combined teaching of Ratasuk and Malladi fails to specifically teach that the priority of each of the plurality of candidate uplink grants is indicated by a radio network temporary identifier (RNTI) which is used for transmitting a corresponding candidate uplink grant or by a search space in which the corresponding candidate uplink grant is transmitted. However, these limitations are each well known in the field of the invention and can readily be employed in realizing a network. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the scheduling method of Ratasuk modified by Malladi by utilizing the specifics recited in the claim limitations because these are well known in wireless communication technique.
Regarding claim 38, Ratasuk fails to specifically teach determine a priority of the at least one candidate uplink grant of the plurality of candidate uplink grants; and select the one or more appropriate uplink grants from the at least one candidate uplink grant in a descending order of the priority. In the same field of the invention, Malladi teaches the priority scheme. Malladi teaches that the uplink grant may include a prioritized sequence of uplink grants, in which each uplink grant in the prioritized sequence is associated with a respective component carrier, at .

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. Applicant argues that the limitation “a radio quality of each of the frequency resources” has been removed from the claims, and Ratasuk fails to teach “indicating, to the terminal device, a multi-grant selection scheme, which provides a policy for selecting an . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Agarwal et al. PG Pub., the Seong et al. PG Pub., and the Pelletier et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MIN JUNG/Primary Examiner, Art Unit 2472